Alexander, J.
(concurring in part, dissenting in part) — I agree with the majority that the Court of Appeals decision must be reversed. I disagree, however, with its conclusion that we should remand to the trial court for it to determine if Tomal made a knowing, voluntary, and intentional abandonment of his right to appeal. As the majority correctly points out, the decision to waive the right to appeal must be made knowingly and cannot result from the negligence of the defendant’s attorney. Majority op. at 990. Because the superior court judge has already found that Tomal did not contribute to the delay in filing notice of appeal and that the delay was a result of pure "attorney error,” no purpose will be served by remand.
Durham, C.J., and Johnson and Sanders, JJ., concur with Alexander, J.